DETAILED ACTION
1.	Claims 1, 4, 6-15, 21-23, 27-29, & 32-33, as filed by Preliminary Amendment on 09/18/2020, are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/18/2020 has been considered by the examiner. An initialed copy is attached.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1, 4, 6-15, 21-23, 27-29, and 32-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-16, 22-23, 25, 32, 35-37 of copending Application No. 16/982,203 (reference application; . Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a dielectric fluid comprising an oil and phosphite component comprising one or more phosphite compounds (see claim 1 of both the instant case and App. ‘203). 
The two applications differ in that instant claim 1 requires a “natural bio-sourced oil” and App. ‘203 requires an oil that is a synthetic ester and/or mineral oil. However, selecting or substituting one oil for another does not require inventive skill, but is simply routine experimentation for one having ordinary skill in the art. Thus, the two applications are obvious variants. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation “at least 75% by weight of a natural bio-sourced oil”, and the claim 
Appropriate correction and/or clarification is required.



Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1,4, 6, 8, 10-14, 21-23, 27-29, & 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kano et al. (US 2009/0270644 A1; an IDS reference).
	As to independent claim 1, Kano teaches a dielectric fluid (see ¶ 0030-0033: electrical insulating oil employed for the purpose of insulating and cooling electrical phosphite compounds (see ¶ 0065-0066: esterified product with additives, e.g. phosphorous antioxidants such as triphenyl phosphite, diphenylisodecyl phosphite, and the like).
As to claim 4, Kano teaches the dielectric fluid of claim 1, wherein the phosphite component is present in an amount of from 0.01 to 1 %wt (see ¶ 0070: it is preferred to add the antioxidant, e.g. triphenyl phospite, within a range of 0.01 to 1 wt%; note that this is the next to last option in instant claim 4).
As to claims 6, 8 & 10, Kano teaches the dielectric fluid of claim 1, wherein the phosphite component is triphenyl phosphite (see ¶ 0066; reads on “triarylphosphites” in claim 6; “triaryl phosphite” in claim 8; and “triphenyl phosphite” in claim 10, line 9).
As to claims 11-14, Kano teaches the dielectric fluid of claim 1, wherein the dielectric fluid further comprises a non-phosphite antioxidant component selected from one or more non-phosphite antioxidant compounds, e.g. phenolic antioxidants (see ¶ 0070: antioxidant may be added in a combination of two or more; ¶ 0066: monophenol, bisphenol, or high molecular weight phenols); wherein the non-phosphite antioxidant component is selected from the group recited in claims 14-15 (see ¶ 0066: “butylated 
As to claim 21, Kano teaches the dielectric fluid of claim 1, wherein the dielectric fluid comprises a natural bio-sourced oil selected from the group consisting of vegetable oils (see ¶ 0038: soybean oil is a vegetable oil).
As to claim 22, Kano teaches the dielectric fluid of claim 1, wherein the dielectric fluid comprises at least 75% by weight of a natural bio-sourced oil (see ¶ 0047: the esterified product should be preferably contained in amounts not smaller than 80 wt%, more preferably not smaller than 90 wt%). Kano teaches the claimed range with “sufficient specificity”, thereby Kano anticipates claim 22. See MPEP 2131.03.
As to claim 23, Kano teaches the dielectric fluid of claim 1, wherein the dielectric fluid comprises a natural bio-sourced oil selected from the group consisting of coconut, palm, soybean, etc. (see ¶ 0038: plant-oil derived ones such as coconut oil).
As to claim 27, Kano teaches the dielectric fluid of claim 1, but is silent on the claimed property: IV of a natural bio-sourced oil (see filed specification at ¶ 0030 for a definition of “Iodine Value” (IV)). The synthetic ester oils disclosed in Kano would inherently exhibit the claimed IV of from 50 to 200 in view of the substantially identical composition (in this case, the same plant-oil derived fatty acids as recited in instant claim 23). See MPEP 2112.01.
As to claim 28, Kano teaches the dielectric fluid of claim 1, but is silent on the claimed property: peroxide value of the dielectric fluid. However, the dielectric fluid disclosed in Kano would inherently exhibit the claimed peroxide value of less than 5 in view of the substantially identical composition.
prima facie case of anticipation has been established."

As to independent claim 29, Kano teaches a dielectric fluid formulated for use in an electrical distribution or power device (see ¶ 0027, 0033: base oil is a main component of an electrical insulating oil employed for the purpose of insulating and cooling electric apparatuses such as transformers, capacitors, and the like; see ¶ 0099 & claims 7-8), the dielectric fluid comprising a natural bio-sourced oil (see ¶ 0029, 0042-0046: a base agent for electrical insulating oils including, as a main component, an esterified product of a linear or branched, saturated or unsaturated fatty acid having 6 to 14 carbon atoms and glycerine; ¶ 0038: from a standpoint of coping with an energy problem as well as reducing an environmental load, the fatty acid having 6 to 14 carbon atoms used as a base agent should preferably be plant-oil derived ones, such as coconut oil, palm kernel oil, soybean oil, palm oil and the like, which are reproducible resources) and a phosphite component comprising one or more phosphite compounds (see ¶ 0065-0066: esterified product with additives, e.g. phosphorous antioxidants such as triphenyl phosphite, diphenylisodecyl phosphite, and the like).
Kano teaches an electrical distribution or power device comprising a dielectric fluid of claim 1, wherein the device is a capacitor or a transformer (see ¶ 0033 & claim 7).
Kano teaches all of the limitations of claims 1,4, 6, 8, 10-14, 21-23, 27-29, 32-33. Therefore, Kano anticipates the above-listed claims.


9.	Claims 1, 6, 8 & 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watts et al. (US 2008/0194442 A1; hereinafter “Watts”).
	As to independent claim 1, Watts teaches a dielectric fluid (see ¶ 0004, 0040: the lubricant composition of the invention must provide electrical insulation, lubrication, and cooling to the unit, e.g. a transmission; ¶ 0044: add to transformer oils) comprising a natural bio-sourced oil (see ¶ 0006: (a) a base oil; ¶ 0014: examples of natural oils include (2) vegetable oils; ¶ 0016: natural oils can be unrefined, “unrefined oils” are those obtained directly from a natural source without further purification treatment); and a phosphite component comprising one or more phosphite compounds (see ¶ 0006: (b) an oil soluble, phosphorous containing material; ¶ 0022, 0024-0025: alkyl phosphites).
As to claims 6 & 8, Watts teaches the dielectric fluid of claim 1, wherein the phosphite component is selected from phosphite esters, triarylphosphites, trialkyl phosphites, etc. (see ¶ 0022, 0024: triaryl phosphites). 
As to independent claim 29, Watts teaches a dielectric fluid (see ¶ 0004, 0040: the lubricant composition of the invention must provide electrical insulation, lubrication, and cooling to the unit, e.g. a transmission; ¶ 0044: add to transformer oils) comprising 
Watts teaches all of the limitations of claims 1, 6, 8 & 29. Therefore, Watts anticipates the above-listed claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 7 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. (US 2009/0270644 A1), in view of Guttag et al. (US 3,305,526 A).
 Kano teaches the dielectric fluid of claim 1 as described above in segment 8 of this Office Action, but fails to explicitly disclose phosphite compounds having one to three aryloxy groups [claim 7] or cyclic aryl phosphites, cyclic alkyl-aryl phosphites, etc. [claim 9] as a phosphite component.
However, Guttag, in analogous art lubricating oil additives, teaches phosphites having one to three aryloxy groups and/or cyclic alkyl [or aryl] phosphites as lubricating oil additives (see col. 1, line 25 to col. 3, line 4; col. 3, line 30-46; see also col. 5, lines 19-47: illustrative phosphite compounds).
Therefore, in view of the teaching of Guttag, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the dielectric fluid taught by Kano by incorporating the phosphite compounds taught by Guttag to arrive at the claimed invention because Kano suggests triphenyl phosphite “and the like” for insulating/lubricating oils (see Kano ¶ 0065-0066, 0075, 0027). Guttag discloses that phosphite compounds having aryloxy, cyclic, aryl, or alkyl-alkyl groups are known additives for lubricating oils and useful as antioxidants (see Guttag col. 3, lines 12-13). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed phosphite compounds for the claimed dielectric fluid with a reasonable expectation of success and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.


11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. (US 2009/0270644 A1). 
Kano teaches the dielectric fluid of claim 1 as described above in segment 8 of this Office Action, but fails to explicitly disclose the phosphite component and non-phosphite antioxidant component present in the specific amounts (wt%) and ratio (by parts) recited in claim 15. 
However, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the phosphite and non-phosphite antioxidant in the dielectric fluid based on routine experimentation and the disclosure of Kano (for example, see ¶ 0070: add an antioxidant within a range of 0.01 to 1 wt% and in order not to adversely influence electric characteristics, the total amount of additives is preferably at 3 wt% or below).  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05. Thus, Kano establishes a case of prima facie obviousness for claim 15.



Examiner’s Note
12.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is .


Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        August 3, 2021